Case 1:21-cv-01731-JKB Document 1 Filed 07/12/21 Page 1 of 8

IN THE UNITED STATES DISTRICT /
FOR THE DISTRICT OF MARYLAND 72

 

Acuclal Donia Smt

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.) |

-against-

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

 

 

U
DISS. Dyck ll
Sta Stiiee

 

Case noTLO Z| Ae 13 C

(to be filled in by the Clerk’s Office)

Jury Trial: OO Yes O No
(check one)
Case 1:21-cv-01731-JKB Document1 Filed 07/12/21 Page 2 of 8

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name EN ny vt nN i

Street Address Ih ory . LAKE Wa)

CityandCounty §=§_ ollimoge MID Diol Cy.
State and ZipCode _ BQ llimoge MD dai
Telephone Number NZ — 69a -AlQO

E-mail Address pe ape D_. de f Cyakon COM

B. The Defendant(s)

 

 

 

 

 

 

 

 

 

Provide the information below for each defendant named in the complaint,
whether the defendant ts an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1 . i
Name . (\ St ‘ |
Job or Title
(if known)

Street Address . GUD Feudle St 2 a | | DQ
City and County ee am ogg. (Uy,

State and Zip Code Nv Wor | iy a O Q IAA
Telephone Number + baa “TO

E-mail Address THomes \ S V,
(if known)

 
Case 1:21-cv-01731-JKB Document1 Filed 07/12/21 Page 3 of 8

Defendant No. 2

Name

 

Job or Title

 

Of known)
Street Address —

 

City and County

 

State and Zip Code

 

Telephone Number |

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number |

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(If there are more than four defendants; attach an additional page
providing the same information for each additional defendant.)
Il.

Case 1:21-cv-01731-JKB Document1 Filed 07/12/21 Page 4 of 8

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

iH Federal question Ol Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiffs) |
a. If the plaintiff is an individual .
Jf ;
The plaintiff, (name) ! EA lf Hi Am Ht , is acitizen of
the State of fname) MPulanecl - .
; J
b. If the plaintiff is a corporation
The plaintiff, (name) ; , ls incorporated

under the laws of the State of (name) 5
and has its principal place of business in the State of (name)

 

 

(ff more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

4
Case 1:21-cv-01731-JKB Document1 Filed 07/12/21 Page 5 of 8

2. The Defendant(s)

a. If the defendant is an individual
, evi
The defendant, (name) Unised shal postal © is a Citizen of

the State of (name) May land . Orisa citizen of
(foreign nation) .

 

b. If the defendant is a corporation

The defendant, (name) Unite 0 SAe OF posta. a eur)
incorporated under the laws of the State of (hame)

, and has its principal place of
business in the State of (name) . Oris
-incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(if more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional

defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (exp/ain):

 

 

 
Case 1:21-cv-01731-JKB Document 1 Filed 07/12/21 Page 6 of 8

Tl. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that invelvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

_ og bctO
US~ 5 NbiVimBee 2 OO Ong Oltsmber
12 620 : iy, a la

   
   

CO pmahed . Tw Boekun feel 2 eben
posta | OGee an soverel differernrk tines anol AM

Can Sear do bal) me, Z Lun Bivlecleh Mit Ley]
She Couldn ¥ Got aoe payed | C Am Spas Gul Theft

ke @ Sloot” dee ws po, Tan £00, Jendes

TL pint & gli Rititee fost FAR Shiweo s/o poll. LZ

Hive DRote"T called and lid the dying Back apo
foal | uj

 

 

 

 

wk B As
F pinasled dhs LS athena Cesar OFF bg paths
th DOrl, db hog bho egan Fi, Ce mares
offi te uw MOD, Thy, seid cy dant Ser Many liane uo She syedonl
| hack ot |? ile Qoat’, hl }

ft pma, lec Foy 45. No Dia. vd; It hil rg

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01731-JKB Document1 Filed 07/12/21 Page 7 of 8

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages. For any request for injunctive relief, explain why
monetary damages at a later time would not adequately compensate you for the injuries
you sustained, are sustaining, or will sustain as a result of the events described above, or
why such compensation could not be measured.

Lwowld lie ts Sue for Sulteeing 1 0 Simple add ns v~ She 54 dim
ard Py tee fav the. Citgo on Slead . She chose > p0t patsy Hae Arrol Me ine

ster Suusig Puensns Banus lase, Oe lbing _2prasling Lit ple bo Ax

 

 
Case 1:21-cv-01731-JKB Document1 Filed 07/12/21 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agtee to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: thar , 2047.
jirctel Anil
Signature of Plaintiff AL L th!

Printed Name of Plaintiff 7240 a, Smite

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff)

B. For Attorneys

Date of signing: , 20

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

Telephone Number
Email Address

 

 

 

 
